Citation Nr: 0817578	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  06-17 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for a low back disorder, 
asserted to be secondary to service-connected bilateral knee 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from January 1986 
to February 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  In pertinent part of that decision, the 
RO denied service connection for a low back disorder, 
asserted to be secondary to the service-connected bilateral 
knee disabilities.  

As the veteran's claim folder is no longer considered to be 
sensitive based on employment with VA, and as he continues to 
reside in Anchorage, Alaska, his appeal has been transferred 
to the jurisdiction of the RO in Anchorage, Alaska.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

A disability that is proximately due to, or the result of, a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2007).  In Allen v. Brown, 
7 Vet. App. 439, 448 (1995), the United States Court of 
Appeals for Veterans Claims (Court) held that, when 
aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or is 
the result of, a service-connected condition, the veteran 
shall be compensated for the degree of disability, and no 
more, over and above the degree of disability existing prior 
to the aggravation.  

In the present case, service connection has been granted for 
the following disabilities:  post-operative residuals of a 
left knee injury (20% from January 1998, 30% from July 1999, 
and 20% from November 2003), right knee laxity (10% from 
December 2001), degenerative joint disease of the left knee 
(10% from November 2003), and degenerative joint disease of 
the right knee (10% from November 2003).  Throughout the 
current appeal, the veteran has consistently asserted that 
these service-connected bilateral knee disabilities caused 
him to develop a low back disorder.  In particular, he 
maintains that, while walking through a parking lot a few 
years ago, his knee gave out, and he fell down on ice and 
injured his low back.  See, e.g., May 2007 hearing transcript 
(T.) at 3-5.  

Post-service medical records indicate that the veteran first 
sought treatment for back pain in February 2003.  At an 
outpatient treatment session conducted in the following 
month, he reported having experienced back pain for the last 
few months.  At multiple outpatient treatment sessions 
conducted in October 2003, he described severe low back pain 
radiating to his lower extremities.  Magnetic resonance 
imaging completed in October 2003 showed a protrusion 
extending into the left L4-L5 neural foramen resulting in an 
early mass effect on the intracanalicular left L4 nerve root, 
facet degenerative changes bilaterally at L5-S1, and 
desiccation of disc material at L4-L5 and L5-S1.  Subsequent 
medical reports reflect continued treatment for a low back 
disability variously characterized as lumbar strain with disc 
protrusion at L4-L5, degenerative disc disease, degenerative 
arthritis, spinal stenosis, and herniated nucleus pulposus.  

In February 2004, the veteran underwent a VA examination of 
his low back.  Following a review of the claims folder, a 
physical examination of the veteran's low back, and 
consideration of contemporaneous radiographic films taken of 
the lumbar spine, the examiner diagnosed degenerative disc 
disease and degenerative arthritis of the lumbar spine with 
decreased and painful motion.  In addition, the examiner 
expressed his opinion that, "[i]t is not likely that . . . 
[the veteran's] knee injury was the causal agent in [his] 
lumbar disc disease as there are no . . .burst . . . [or] 
compression fractures in evidence."  

Significantly, however, the examiner did not discuss whether 
the veteran's service-connected knee disabilities aggravated 
his lumbar spine disorders.  See 38 C.F.R. § 3.310(a) (2007) 
and Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Further, 
pertinent outpatient treatment records contained in the 
claims folder do not provide such medical evidence.  A remand 
of the veteran's secondary service connection claim is, 
therefore, necessary.  On remand, the veteran should be 
accorded a relevant VA examination in which the examiner 
discusses whether the veteran's service-connected bilateral 
knee disabilities aggravated his low back disorders.  

Accordingly, further appellate consideration of the veteran's 
claim for service connection for a low back disorder, 
asserted to be secondary to service-connected bilateral knee 
disabilities, will be deferred and this issue is REMANDED for 
the following actions:  

1.  Copies of any additional records of 
low back treatment and evaluation that 
the veteran has received at the VA 
Medical Center in Anchorage, Alaska 
since February 2006 should be obtained 
and associated with the claims folder.  

2.  Thereafter, the veteran should be 
scheduled for a VA orthopedic 
examination to determine the nature, 
extent, and etiology of his low back 
disability(ies).  The claims folder 
must be made available to the examiner 
in conjunction with the examination.  
All indicated studies, including 
X-rays, should be conducted.  

All pertinent low back pathology, which 
is found on examination, should be 
noted in the report of the evaluation.  
In particular, the examiner should 
express an opinion as to whether it is 
at least as likely as not (e.g., a 
50% probability or greater) that the 
currently diagnosed low back 
disability(ies) is(are) related to, or 
aggravated by, the service-connected 
bilateral knee disorders [including the 
service-connected post-operative 
residuals of a left knee injury, 
degenerative joint disease of the left 
knee, right knee laxity, and 
degenerative joint disease of the right 
knee].  

3.  Following the completion of the 
above, the AMC should re-adjudicate the 
issue of entitlement to service 
connection for a low back disorder, 
asserted to be secondary to 
service-connected bilateral knee 
disabilities.  If the decision remains 
in any way adverse to the veteran, he 
and his representative should be 
provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include the applicable law and 
regulations considered pertinent to the 
issue on appeal as well as a summary of 
the evidence of record.  An appropriate 
period of time should be allowed for 
response.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


